784 N.W.2d 815 (2010)
OTTAWA COUNTY and Ottawa County Parks & Recreation Committee, Plaintiffs/Counter-Defendants-Appellees,
v.
Kerry SHAFFER, Jasiu Milanowksi, Wencel A. Milanowski, and Richard Vandam Trust, Defendants,
Edwin Conger Trust, Defendant/Counter-Plaintiff-Appellee, and
Fred Vaas, Defendant-Appellant.
Docket No. 141005. COA No. 288167.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the March 18, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.